Lo

oO fo YD DH WN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

aa

ase 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 1of21 Page ID #:43

 

 

William I. Rothbard
Law Offices of William I. Rothbard
2333 Canyonback Rd.

Los Angeles, CA 90049
Telep hohe 310) 453-8713
Email: Bill@Rothbardlaw.com

Attorney for Relief Defendants XO Media, LLC and Kenneth Lawson

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Bureau of Consumer Financial Protection,
Case No. 8:20-cv-00043- JVS-ADS
Plaintiff,
RELIEF DEFENDANTS XO
VS. MEDIA, LLC’S AND KENNETH
LAWSON’S MOTION TO
Chou Team Realty, LLC f/k/a Chou Team | DISMISS COMPLAINT
Realty, Inc., d/b/a Monster Loans, d/b/a
MonsterLoans et al., [Declaration of Kenneth Lawson
filed concurrently]

Defendants,
Assigned to Hon. James V. Selna
Thomas “Tom” Chou; and Sean Cowell,

Hearing Date: June 15, 2020, 1:30
Defendants and p.m.

Relief Defendants,

Kenneth Lawson; Cre8labs, Inc.; XO
Media, LLC; and TDK Enterprises, LLC

Relief Defendants

 

 

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 2 of 21 Page ID #:438

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Ze
28

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on June 15, 2020 at 1:30 p.m., or as soon
thereafter as this matter may be heard in the above-entitled court, located at 411
West 4th Street, Room 1053 Santa Ana, CA 92701-4516 312, in Courtroom 10C,
before the Honorable James v. Selna, United States District Judge of the Central
District of California, Relief Defendants XO Media and Kenneth Lawson
(individually, “XO” and “Lawson,” and collectively “Lawson Relief
Defendants”), will and hereby do move, pursuant to Fed. R. Civ. P. 12(b)(1) and
12(b)(6), for an order dismissing the Complaint in this matter. The motion to
dismiss is based on the grounds that: (1) Plaintiff Consumer Financial Protection
Bureau (“CFPB”) failed to allege facts sufficient to establish XO and Lawson as
proper Relief Defendants in this matter, and (2) the Lawson Relief Defendants,
and each of them, have a legitimate claim to the funds in question and thus are not
properly named as Relief Defendants in this matter. The Complaint against XO
and Lawson should therefore be dismissed.

This motion is made following the attempt by counsel for the Lawson
Relief Defendants to conduct a “Conference of Counsel Pursuant to L.R. 7-3” with
counsel for the CFPB on February 27, 2020. On that date, counsel for the Lawson
Relief Defendants met with the CFPB by telephone to discuss counsel’s position
that his clients should be dismissed from this action — a position the Relief
Defendants had articulated in detail in writing to the CFPB in its pre-complaint
litigation. Just as the CFPB, in naming them in the Complaint, disregarded the
Lawson Relief Defendants’ cogent pre-filing arguments that as a matter of law
they are not proper relief defendants because they are bona fide investors in
certain of the primary defendants (and notwithstanding that the CFPB had
possession of documentary evidence establishing their bona fide investor status),

at the meet and confer, the CFPB categorically rejected those well-founded

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 3of 21 Page ID #:439

i)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

arguments once again. The meeting thus ended without a resolution of the
dispute. Having twice failed to prevail upon the CFPB to see the clear merit of its
legal position, and the CFPB indicating no willingness to withdraw its relief
claims or plead them more specifically in an amended complaint, the Lawson
Relief Defendants, to protect themselves from the CFPB’s overreaching, hereby
respond to the Complaint.

This motion is based upon this Notice of Motion, the attached
Memorandum of Points and Authorities and supporting declaration and exhibits,
the reply papers, the pleadings on file, and such other evidence and argument as
the Court may receive.

DATED: April 9, 2020 William I. Rothbard
Law Offices of William I. Rothbard

By: /s/ William I. Rothbard
William I. Rothbard
Attorneys for Relief Defendants XO
Media, LLC and Kenneth Lawson

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 4 of 21 Page ID #:440

 

 

Il.

Il.

MEMORANDUM OF POINTS AND AUTHORITIES

Table of Contents

A. The CFPB Fails To Allege Facts To Support Its Claim that XO and
Lawson are Proper Relief Defendants..................ccccceecaseceeveeneneneses

B. The Lawson Relief Defendants are Entitled To A Dismissal Because
They Are Improperly Designated as Relief Defendants...................000

1. Factual Attack to the Complaint Under Rule 12(b)(1)...............cc00 eee

2. The Lawson Relief Defendants Made Bona Fide Investments in the
Student Loan Debt Relief Companies.................0cccccecceeececeeeeeeeeeees

3. Lack of Subject Matter Jurisdiction and Fundamental Fairness Dictate

That The Lawson Relief Defendants Be Dismissed At This Stage Of The
RAO cn: scxascaces sweexcesemise sxcdie. Sinn se som nnn scam-eoacieh. nce:tidcasitnew anmadin- nities ewenihisnowotie

COREL U BION ccs nemennsssesne svn a as wae RE HERS SR MRT AEROS ERG MSR eww

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page5of21 Page ID #:441

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
77
28

 

 

Table of Authorities

Cases

S.E.C. v. Colello,

139 F.30.674 (9th Cir, 1998)... ....0ce0ceneunue nen eanca canannen es 6,9, 10, 13, 17
S.E.C. v. Cherif,

933 F.3d 403 (7th Cir, 1991)... ccccceeecereeeeeveeseesnenewnens 6, Y, 13
FTC v. LeadClick Media, LLC et al.,

eo Paat: 136, LIT Gad Cit: 206). cuss eens wis cack cua caewnnne ueawn unnomomsienan 7

FTC v. Direct Marketing Concepts, Inc.,
648 F. Supp. 2d 202 (D. Mass. 2009)...........ccceceeeeeceeeeneeeees 7, 14-15

Johnson v. Studholme,
619 F. Supp. 1347(D. Colo. 1985), aff’dsub nom. Johnson v. Hendricks,

S25 P20 908 (LOU Gir, 19ST) axenses cawseans eevee vas eee een os % 17
Janvey v. Adams,

588 F.3d 831 (5 Cir. 2009)........ccccccsceesescuseeeuceseeeceneneens 7, 16-17
SEC v. Founding Partners Capital Management,

639 F.Supp.2d 1291 (M.D. Fla. 2009)..................00 eee 7, 11-13, 18-19
Wilhelm v. Rotman,

680 F.3d 1113 (9th Cir. 2012)... 0. cc ccc e eee eee eee eaeesenseeeeaees 8
Fayer v. Vaughn,

GAO TD LOG COC Cit, BOT yi a escinncscesrerctien cxcemoneacs tueacencauen en rwucaslswerecn ear 9
Moss v. U.S. Secret Serv.,

512 F 30 O62 (Stn City BOON es exis saiccis snes semennmn voacennen eawaca.ncsmmene exccens 9
Brown vy. State Farm Fire & Cas. Co.,

2011 WL 2223016 at *4 (D. Nev. June 6, 2011)..............ccccceeee eee 9
S.E.C. v. Infinity Grp. Co.,

993 F.Supp. 324 (ED. Pa. 1998) ccc ncssenies ses ninceivesios evan vavatenes woaies ve 10

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 6éof 21 Page ID #:442

10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

Table of Authorities

(cont.)

Morrison vy. Amway Corp.,

323 F.3d 920 (11th Cir. 2003)... cece ec eee ec enene eee eeseeeeeaens 12
CFTC v. Kimberlynn Creek Ranch, Inc.,

276 F.3d 187 (4" Cir.2002)..........ccccceecececcececececeecececeeeuceceseecs 13
SEC v. George,

426 F.3d 786 (6th Cir. 2005)... cece cece nce ce ee eeceee eer eaterenteneeens 13
SEC v. Ross,

504 F.3d 1120 (90h City 2007 \eses.ces acres sca asuss ain wedaeass weacs cone nna enen 18
Rules
eo eae ee en 12
Fee, Pes Coie TG) ssc. secant acted nw escrn. in amsiok lee. en cseimnsen wceoreriaiescnomnce 8
Other Authorities
Black’s Law Dictionary (9th ed. 2009)...........ccccccceecceecuseeeeeueeuseuseeneucs 13

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 7 of 21 Page ID #:443

DR On -&- YW WY

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
at
28

I. INTRODUCTION
Alleged Relief Defendants XO Media, LLC and Kenneth Lawson

(individually, “XO” and “Lawson,” and collectively “Lawson Relief
Defendants”), through counsel, and pursuant to Federal Rules of Civil Procedure
12(b)(1) and 12(b)(6), hereby respectfully moves this Court to dismiss the
Complaint (Doc No.1) against them. XO and Lawson are not proper relief, or
“nominal,” defendants and Plaintiff Consumer Financial Protection Bureau
(“CFPB”) knows it, yet named them as nominal defendants in this action anyway. !

A relief defendant is not a real party in an action, but is typically a trustee,
custodian, depository or agent, without any claim to title or ownership, that is
Joined to an action solely as a means of facilitating the collection of funds the
relief defendant is holding for a named defendant. S.E.C. v. Colello, 139 F.3d 674,
676 (9th Cir. 1998). It is merely a nominal defendant who “holds property ‘in a
subordinate or possessory capacity as to which there is no dispute.’” S.E.C. v.
Cherif, 933 F.3d 403, 414 (7th Cir. 1991) (internal quotes and citation omitted)
(Emphasis added.). The Lawson Relief Defendants most definitely do not fit that
description. As the CFPB knows from their pre-suit NORA Response, they are
bona fide passive investors in some named defendants, with a documented and
legitimate ownership interest in the funds that are the subject of the relief claims
against them. They paid valuable consideration for those investments, including
the risk of loss of same (which they in fact suffered), such that they had a
legitimate and lawful claim of ownership to any distributions received from those

defendants in return for their consideration. Having provided valuable

consideration and having been named only as relief defendants, they “are beyond

 

 

 

| See Lawson Relief Defendants’ Notice of Opportunity to Respond and Advise (“NORA”) submitted to the

CFPB during its pre-complaint investigation. Declaration of Kenneth Lawson, § 8, Ex. 4.

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 8 of 21 Page ID #:444

 

 

the reach of the district court’s disgorgement remedy.” FTC v. LeadClick Media,
LLC et al., 838 F.3d 158, 177 (2d Cir. 2016) (internal quote and citation omitted).
The complaint against the Lawson Relief Defendants fails and must be
dismissed for two reasons. First, it fails to allege the relief claim with sufficient
specificity, averring in only the most conclusory way that they received profits
from named defendants with no legitimate claim to them. Second, even if the
CFPB did assert the allegations necessary to sustain a claim against XO and
Lawson as relief defendants, the Complaint must be dismissed because each has a
legitimate claim to the alleged ill-gotten funds. Indeed, the funds attributed to the
Lawson Relief Defendants were received through bona fide investments. They are
hardly a trustee or agent for any of the named defendants, and this clear legitimate
claim to the funds, as investors who paid good consideration for the funds,
precludes them from being proper relief defendants, subject to the subject matter
jurisdiction of this Court, in this action. FTC v. Direct Marketing Concepts, Inc.,
648 F. Supp. 2d 202 (D. Mass. 2009) (investor not a proper relief defendant);
Johnson v. Studholme, 619 F. Supp. 1347, 1348-49 (D. Colo. 1985), aff'd
sub nom. Johnson y. Hendricks, 833 F.2d 908 (10th Cir. 1987) (investors not
proper relief defendants); Janvey v. Adams, 588 F.3d 831, 835 (5" Cir. 2009)
(investors not proper relief defendants; SEC v. Founding Partners Capital
Management, 639 F.Supp.2d 1291, 1294 (M.D. Fla. 2009). Because the fact of
this ownership claim implicates the subject matter jurisdiction of the Court over
the Lawson Relief Defendants, the Complaint is properly subject not only to facial
attack, but to factual attack as well, through extrinsic evidence, including the

Lawson Declaration accompanying this Motion.

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page9of 21 Page ID #:445

oOo co ~~

10
11
12
13
14
15
16
Ly
18
19
20
21
ae
23
24
2
26
20

 

 

Il. RELEVANT FACTUAL ALLEGATIONS AND LAW

The Complaint alleges that the named defendants, providers of mortgage
and student loan debt relief services,2 used consumer data received from credit
reporting agencies for impermissible purposes, in violation of the Fair Credit
Reporting Act, and engaged in deceptive business practices in violation of the
Consumer Financial Protection Act and the Telemarketing Sales Rule, the
implementing regulation of the Telemarketing and Consumer Fraud and Abuse
Prevention Act. (Complaint at §§147-198) The Complaint names XO and Lawson
as relief defendants but only in the most barebones, cursory way, alleging only
that they received distributions of “profits” from the student loan debt relief
defendants constituting ill-gotten gains to which they have “no legitimate claim.”
(Complaint at (200) The Complaint offers no context or facts for how these funds
allegedly came to be given to the Lawson Relief Defendants, nor does it claim that
they played any role in the alleged wrongdoing by defendants. In fact, the
Complaint says very little about XO or Lawson at all. Of the 200 paragraphs of the
Complaint, the Lawson Relief Defendants are mentioned a mere 2 times.
(Complaint at J] 51, 200)
A. The CFPB Fails To Allege Facts To Support Its Claim that XO and
Lawson are Proper Relief Defendants.

In order to survive a Motion to Dismiss brought pursuant to Federal Rule of
Civil Procedure 12(b)(6), a complaint must “‘contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.’” Wilhelm v.

Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S.

 

2 Chou Team Realty, LLC f/k/a Chou Team Realty, Inc., d/b/a Monster Loans; Lend Tech Loans, Inc.; Docu Prep
Center, Inc., d/b/a DocuPrep Center, d/b/a Certified Document Center; Document Preparation Services, LP, d/b/a
DocuPrep Center, d/b/a Certified Document Center; Certified Doc Prep, Inc.; Certified Doc Prep Services, LP;
Assure Direct Services, Inc.; Assure Direct Services, LP; Direct Document Solutions, Inc.; Direct Document
Solutions, LP; Secure Preparation Services, Inc.; Secure Preparation Services, LP; Docs Done Right, Inc.; Docs

Done Right, LP; Bilal Abdelfattah, a/k/a Belal Abdelfattah, a/k/a Bill Abdel; Robert Hoose; Eduardo “Ed” Martinez;
Jawad Nesheiwat; Frank Anthony Sebreros; and David Sklar.

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 10 of 21 Page ID #:446

~~)

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

662, 678 (2009)). "A pleading that offers 'labels and conclusions' or 'a formulaic
recitation of the elements of a cause of action’” will not defeat a motion to
dismiss. Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011). Furthermore, a
complaint does not suffice if it tenders 'naked assertion[s]' devoid of ‘further
factual enhancement." /d. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,
557, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). "In sum, for a complaint to
survive a motion to dismiss, the nonconclusory 'factual content,’ and reasonable
inferences from that content, must be plausibly suggestive of a claim entitling the
plaintiff to relief." Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
When the claims in a complaint have not crossed the line from conceivable to
plausible, Plaintiff's complaint must be dismissed. See Brown v. State Farm Fire
& Cas. Co., 2011 WL 2223016 at *4 (D. Nev. June 6, 2011) citing Twombly, 550
U.S. at 570.

In this matter, the SEC has named XO and Lawson as “relief,” or nominal,
defendants. The Ninth Circuit has established the contours of a nominal defendant
and explained such a defendant’s status in civil litigation:

A nominal defendant is a person who ‘holds the
subject matter of the litigation in a subordinate or
possessory capacity as to which there is no dispute.’
The paradigmatic nominal defendant is ‘a trustee, agent,
or depositary ... [who is] joined purely as a means of
facilitating collection.’ As the nominal defendant has
no legitimate claim to the disputed property, he is not
a real party in interest.
S.E.C. v. Colello, 139 F.3d 674, 676 (9th Cir. 1998) (quoting S.E.C. v. Cherif, 933
F.2d at 414).
In order to sustain a claim against a nominal defendant, a plaintiff must

establish that “the nominal defendant has received ill-gotten funds and that he

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 11of21 Page ID #:447

a

a A WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

does not have a legitimate claim to those funds.” /d., 139 F.3d at 677 (Emphasis in
original.) Indeed, it is not enough to simply allege that a nominal defendant
received ill-gotten funds because “the lack of a legitimate claim to the funds is the
defining element of a nominal defendant.” /d. This two-prong requirement is
necessary because such a showing allows a court to impose equitable relief on a
third party who is not actually accused of wrongdoing. See S.E.C. v. Infinity Grp.
Co., 993 F. Supp. 324, 331 (E.D. Pa. 1998). (“[I]t is axiomatic that we may
impose equitable relief on a third party against whom no wrongdoing is alleged if
it is established that the third party possesses illegally-obtained profits but has no
legitimate claim to them.”)

Viewed in a light most favorable to the SEC, the Complaint alleges that the
Lawson Relief Defendants, through limited partnership interests in the Student
Loan Debt Relief Companies, received distributions of profits in some unspecified
amount, traceable to funds unlawfully obtained by those companies from
consumers, with no legitimate claim to those funds. (Complaint at §§ 51, 200.) At
best, the CFPB has alleged that the Lawson Relief Defendants received ill-gotten
funds by alleging that they hold proceeds of a violation of law in a manner that is
somehow illegitimate. However, at no point in the Complaint does the SEC allege,
with any specificity, or even a single fact, that they lack a legitimate claim to the
funds. If anything, by alleging that they received the funds through “limited
partnership interests in the Student Loan Debt Relief Companies,” the Complaint
is stating a fact that affirmatively supports the Lawson Relief Defendants claim

that they have a legitimate ownership interest in the funds as investors, and not a

 

 

 

While there is legal precedent for certain federal agencies, including the SEC, CFTC, and the FTC, to assert
relief claims against nominal defendants, the Lawson Relief Defendants have not been able to find clear
authority establishing the power of the CFPB to assert and recover on a relief claim. While the lack of such
authority is not a ground for this Motion, it is worth noting that it appears to be untested, lacking in
precedential support.

-10-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 12 of 21 Page ID #:448

10
11
12
13
14
15
16
17
18
19
20
21
72
23
24
25
26
27
28

 

 

mere subordinate or possessory interest akin to that of an agent or trustee.
(Complaint § 51) See SEC v. Founding Partners Capital Management, 639 F.
Supp. 2d at 1291, 1294 (M.D. Fla. 2009) (in holding that the SEC failed to
adequately plead that the relief defendant lacked an ownership interest in or
legitimate claim to loan proceeds, court noted that the complaint, by reflecting that
the funds were obtained as a loan, “affirmatively alleges facts showing that [the
Relief Defendant] has a legitimate ownership interest in and/or a legitimate claim
to the loan proceeds.”) (Emphasis in original).

This damning, if inadvertent, admission of a legitimate claim to the funds
by the Lawson Relief Defendants effectively renders the CFPB’s relief claim
pleading defect incurable. Having conceded that they obtained the funds as
investors in the Student Debt Relief Companies, the CFPB cannot plausibly
amend the Complaint to allege that they received the funds in a mere subordinate
or possessory capacity as agent or trustee, with no legitimate claim to the
proceeds. Without that ability, its use of the relief claim pleading device as a
means to recover alleged ill-gotten gains received by the Lawson Relief
Defendants collapses of its own weight.

The CFPB’s failure to adequately plead, with sufficient specificity, that the
Lawson Relief Defendants lack an ownership interest in and legitimate claim to
any profits they may have received from the Student Loan Debt Relief
Companies, coupled with its affirmative allegation that they are investors in those
entities - a status that implies a relief claim-disqualifying ownership interest and

legitimate claim almost by definition - compels dismissal of the Complaint against

them.

-l1-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 13 of 21 Page ID #:449

Ww

Nn nD MN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

B. The Lawson Relief Defendants are Entitled To A Dismissal Because They
Are Improperly Designated as Relief Defendants.

1. Factual Attack to the Complaint Under Rule 12(b)(1)

Even if this Court were to conclude that the CFPB’s allegations against the
Lawson Relief Defendants are sufficiently pled, the Lawson Relief Defendants are
nevertheless entitled to a dismissal from this action because they do not meet the
definition of a relief or nominal defendant. The challenge they make at this stage
is akin to a factual attack to a complaint under Federal Rule 12(b)(1). A party can
challenge the subject matter jurisdiction of the court under Federal Rule of Civil
Procedure 12(b)(1) in two ways: as a “facial” attack and/or as a “factual” attack.
“Facial attacks challenge subject matter jurisdiction based on the allegations in the
complaint, and the district court takes the allegations as true in deciding whether
to grant the motion.” Morrison v. Amway Corp., 323 F.3d 920, 925 n. 5 (11th Cir.
2003). Thus, the standard of a Rule 12(b)(1) facial attack is similar to the standard
for a motion to dismiss made pursuant to Rule 12(b)(6). SEC v. Founding
Partners Capital Management, 639 F .Supp.2d at 1293. “Factual attacks challenge
subject matter jurisdiction in fact, irrespective of the pleadings. In resolving a
factual attack, the district court may consider extrinsic evidence such as testimony
and affidavits.” Morrison, 323 F.3d at 925 n. 5 (citing Lawrence v. Dunbar, 919
F.2d 1525, 1528-29 (11th Cir. 1990). Furthermore, “as long as the facts necessary
to sustain jurisdiction do not implicate the merits of plaintiff's cause of action,”
the motion to dismiss stage is the proper stage at which to decide a relief
defendant’s claim that he/she/it is not a proper defendant before the court. SEC v.
Founding Partners, 639 F. Supp. 2d at 1293. Here, the Lawson Relief Defendants
have submitted the declaration of Kenneth Lawson to support their factual attack
against the relief claims of the Complaint. The information offered does not

implicate the merits of the CFPB’s claims that the named defendants engaged in

-1?-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 14 of 21 Page ID #:450

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
oy
28

the alleged unlawful conduct. Instead, as shown below, the information firmly
establishes that the funds received by the Lawson Relief Defendants were received
via bona fide investments, thereby giving the Lawson Relief Defendants a
legitimate ownership interest in the funds. For this reason, they are not proper
relief defendants before this Court.

2. The Lawson Relief Defendants Made Bona Fide Investments in the Student
Loan Debt Relief Companies.

As stated above, a nominal or relief defendant holds a special status in civil
litigation. A court can exercise control over a nominal defendant and force him or
her to turn over funds; however, the nominal defendant is not a real party in
interest. SEC v. Colello, 139 F.3d at 676. Moreover, “[a] nominal defendant holds
the subject matter of the litigation in a subordinate or possessory capacity as to
which there is no dispute.” /d. (internal quotations and citation omitted). Because
the designation of a nominal defendant requires a lack of ownership interest in the
property at issue, it follows that proof of a legitimate claim in the property will
negate such a designation. See Founding Partners, 629 F. Supp. 2d at 1294 (“The
case law only requires an ‘ownership interest’ or ‘legitimate claim’ in the funds to
preclude an entity from being a proper relief defendant.”) (citing SEC v. Cherif,
933 F.2d at 414; CFTC v. Kimberlynn Creek Ranch, Inc., 276 F.3d 187, 191 (4th
Cir. 2002); SEC v. George, 426 F.3d 786, 798 (6th Cir. 2005)).4

Here, the Lawson Relief Defendants have a legitimate claim to the funds
attributed to them in the Complaint. As explained and documented in the
Declaration of Kenneth Lawson, any distribution of profits from the Student Loan

Debt Relief Companies to Lawson and XO, as alleged in the Complaint, were

 

 

 

4 A “legitimate claim” is merely “any right to payment... even if contingent or provisional” that is lawful,
genuine, or valid; an ownership “interest” is simply a “legal share in [ownership]; all or part of a legal or
equitable claim to or right in property.” Black’s Law Dictionary (9th ed. 2009)

-13-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 15 of 21 Page ID #:451

ao 4 ND

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

actually received by them in return for bona fide passive investments XO made in
certain of those entities.5 See Declaration of Kenneth Lawson (“Lawson Decl.”),
§| 2-4, Exs. 1-2. XO made capital contributions to the Student Loan Debt Relief
Companies in the total amount of $150,000. Jd. at 96. These contributions
entitled it to distributable profits of those companies. In exchange for this
consideration, XO received distributions from these defendants of $585,044.60,
resulting in a profit of $435,044.60. These distributions in turn were distributed
to the members of XO, including Lawson, who received $277,959. Id. XO is

now essentially defunct, with no appreciable asset. Jd. at § 7.

XO and Lawson made these investments and received these profits in their
capacity as a passive investor, in return for valuable consideration. As passive
investors, they no managerial authority or responsibility for the Student Debt Loan
Relief Companies and no involvement in the alleged wrongdoing of those entities
or any of the other primary defendants, which is why they could be named in the
Complaint, if at all, only as nominal defendants. /d. at F§ 4-5, Ex. 3.

These facts are similar to those found in other cases in which innocent
investors were improperly named as relief defendants and thus not subject to the
remedy of disgorgement. In FTC v. Direct Marketing Concepts, Inc., 648 F.
Supp. 2d 202 (D. Mass. 2009), there were two relief defendants. One was ordered
to disgorge proceeds from the sale of deceptively advertised products because it
had “no legitimate claim to any funds from the marketing of Coral Calcium....the
evidence did not establish that [it]...did any work that would have entitled it to
any share of revenues or profits from Coral Calcium, whether legitimately derived

or not.” /d. at 222.

 

 

 

° Lawson as well as XO is alleged in the Complaint to have received any such profits because he is the

majority owner of XO.

—-]14=-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 16 of 21 Page ID #:452

10
11
J2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The other relief defendant avoided disgorgement. A shareholder in two of
the liability defendants, she had received a $1,545,305 distribution from one of
them but “[t]he bare fact of that distribution” was not a sufficient basis to order
her to disgorge it. There was no evidence that she had any role in the production
or placement of the deceptive commercial or any other reason for questioning the
legitimacy of the distribution. The court thus appropriately held that there was an
“insufficient equitable basis for requiring her to forfeit a large sum which may

have been a legitimate distribution.” Jd. at 222-223.

Implicit in the court’s holding is that the shareholder relief defendant had
paid valuable consideration for her ownership interest in the defendant company
and, having had no role in the wrongdoing, had a legitimate claim to her
distribution. The decision is on all fours with the Lawson Relief Defendants’
facts. They paid valuable consideration — indeed, substantial sums - for their
ownership interests in certain of the Student Loan Debt Relief Companies and had
no role in their alleged misconduct. As with the shareholder in Direct Marketing
Concepts, the “bare fact” of alleged distributions to them from some of those
companies, for which they paid valuable consideration, is an “insufficient
equitable basis” for labeling them as relief defendants and requiring them to forfeit

those distributions.

Other decisions besides Direct Marketing Concepts, often arising in
securities and investment fraud contexts involving receiverships, have upheld the
“innocent investor” principle against relief claims for recovery of ill-gotten gains
where the investor staked a legitimate claim to and ownership interest in his/her/its
investment returns. In one, Johnson v. Studholme, 619 F. Supp. 1347, 1348-49
(D. Colo. 1985), aff'd sub nom. Johnson v. Hendricks, 833 F.2d 908 (10th Cir.
1987), the receiver claimed that the investors in a Ponzi scheme investigated by

the Commodities Futures Trading Commission had not given value for their

-15-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 17 of 21 Page ID #:453

10
11
12
13
14
15
16
(7
18
19
20
21
22
23

Zn
26
27
28

 

 

returns on investment. The court disagreed, finding that the investors had given
value for their entire returns:
There was...no allegation that the defendants received
these payments with anything less than a good faith belief
that it was a legitimate return on their investment as part of
a contractual relationship.... The plaintiffs’ contention that
the defendants were not purchasers for value is... wrong
because the value given by the investors was, of course, their
contributions and the risk that they may lose all or part of their
investment.... While the scheme may have been illegal, from
an economic perspective there is no doubt that the innocent
investors gave value.

In another, Janvey v. Adams, 588 F.3d 831, 835 (5" Cir. 2009), a Ponzi
scheme action brought by the Securities and Exchange Commission that also
involved a receivership, the receiver added as relief defendants hundreds of
certificate of deposit (“CD”) investors, claiming they had no legitimate claim to
any of these funds, including even principal, because they were simply lucky to
have received payments from other investors’ and creditors funds before the
scheme collapsed. On appeal of the district’s court ruling allowing the
continuation of a freeze on the accounts, the Fifth Circuit wholly rejected the
receiver’s claim, finding that investors had a legitimate claim to all of their
contractual investment proceeds — both principal and interest:

[T]he Receiver has failed to establish that the Investor
Defendants lack a legitimate claim to the CD proceeds
they received from the Stanford Bank. They are therefore
not proper relief defendants.... There was a debtor-creditor
relationship between the Investor Defendants and the

Stanford Bank based on written agreements well before the

eae

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 18 of 21 Page ID #:454

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

underlying SEC enforcement action against Stanford and

the resulting receivership and restraining order. This constitutes

a sufficient legitimate ownership interest to preclude treating

the Investor Defendants as relief defendants.... Therefore, the

Receiver’s claims and motions as to the Investor Defendants

[regarding both principal and interest] should have been denied

completely.
Id. at 834-835.

These cases stand for and establish the proposition that innocent investors
have a per se legitimate claim to their investment proceeds. That well-founded
equitable proposition bars relief claims against Lawson and XO, who, like the
innocent investors in Janvey and Studholme and the innocent shareholder in Direct
Marketing Concepts, had established contractual investor relationships with
certain of the Student Loan Debt Relief Companies, and had done so well before
having any knowledge or notice of the CFPB’s allegations of wrongdoing against
those entities and the other defendants. Lawson Decl. Jf 2-4, Exs. 1-2. As only
passive investors, they did not participate in or have the authority to control any
defendant’s behavior, including the alleged unlawful acts. In every respect,
therefore, they are innocent investors and it was frivolous and wrong for the
CFPB, knowing of their investor status, and charged with being aware of legal
precedent emphatically rejecting relief claims against bona fide investors, to name
them as relief defendants in this action.

Given this robust factual attack on the Complaint’s relief claims
against the Lawson Relief Defendants, the CFPB cannot meet its burden of proof
to show that they do not have a legitimate claim to and ownership interest in
profits they received on Student Loan Debt Relief Company investments. See
SEC vy. Colello, 139 F.3d at 677 (“creditor plaintiff must show that the nominal

defendant has received ill-gotten funds and that he does not have a legitimate

= 7-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 19 of 21 Page ID #:455

12
la
14
15
16
17
18
19
20
21
22
23
24
on
26
at
28

 

 

claim to those funds.”). The CFPB cannot possibly overcome the “presumptive
title” the Lawson Relief Defendants have to their profits, based on the
demonstrated and indisputable fact of the valuable consideration (substantial
capital contributions and risk of losing them) they paid for their investments, well
before notice of the CFPB’s claims against defendants, and the legitimate claim to
and ownership interest they acquired in returns on those investments as a result.
SEC v. Ross, 504 F.3d 1130, 1142 (9th Cir. 2007) (relief defendant securities
salesman accused of violating securities laws had presumptive title to
commissions earned on his sales of unregistered securities as “compensation in
return for services rendered,” thus warranting reversal of district court’s exercise
of jurisdiction over him as a relief defendant).

3. Lack of Subject Matter Jurisdiction and Fundamental Fairness Dictate
That The Lawson Relief Defendants Be Dismissed At This Stage Of The
Litigation.

Given that a legitimate ownership interest in the funds are established by
the investment documents and capital contributions found in the Lawson
Declaration, it is appropriate to dismiss the Lawson Relief Defendants from this
matter. Any request by the CFPB to allow for more time to amend the Complaint
or to allow for additional discovery to be conducted should be rejected, as the
evidence provided herewith of the Lawson Relief Defendants’ ownership interest
in and legitimate claim to distributions received from Student Loan Debt Relief
Companies, in return for their capital contributions, is irrefutable, and there is no
indication they engaged in any wrongdoing. In SEC v. Founding Partners, the
court found that it did not have subject matter jurisdiction over the improperly
named relief defendant and dismissed the complaint. The SEC sought to assert
“that the court has jurisdiction to allow the evidence to develop as to whether [the
debtor] has even a legitimate temporary claim to the funds under the written loan

agreements.” 629 F. Supp. 2d at 1295. The court answered that it “does not find

-18-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 20 of 21 Page ID #:456

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

that such a sue-first-and-sort-out-the-facts-later approach is compatible with the
Federal Rules or fundamental fairness.” /d. The court’s decision relied heavily on
the fact that the SEC made no allegations of wrongdoing as to the relief defendant.
Further, the CFPB knew of the Lawson Relief Defendants’ status as passive
investors in the Student Loan Debt Relief Companies, rendering them improper
relief defendants, before they sued, yet sued them anyway. As in the Founding
Partners case, there being no basis for the Court to exercise subject matter
jurisdiction over these improperly named relief defendants, fundamental fairness

dictates that they be dismissed at this time.

Il. CONCLUSION

For the foregoing reasons, the Complaint against XO Media and Kenneth

Lawson should be dismissed.

Respectfully submitted,

DATED: April 9, 2020 William I. Rothbard
Law Offices of William I. Rothbard

By: /s/ William I. Rothbard
William I. Rothbard
Attorneys for Relief Defendants XO
Media, LLC and Kenneth Lawson

-19-

 
Case 8:20-cv-00043-JVS-ADS Document 69 Filed 04/09/20 Page 21 of 21 Page ID #:457

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of April 2020, I caused a copy of the foregoing to be e-

filed and served via the Court’s electronic filing system to all parties and counsel receiving ECF

service.

/s/ William I. Rothbard
William I. Rothbard, Esq.

 
